UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811- 00058) Exact name of registrant as specified in charter:	George Putnam Balanced Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2015 Date of reporting period :	August 1, 2014 — July 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: George Putnam Balanced Fund Annual report 7 | 31 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 12 Your fund’s expenses 15 Terms and definitions 17 Other information for shareholders 18 Important notice regarding Putnam’s privacy policy 19 Trustee approval of management contract 20 Financial statements 25 Federal tax information 70 About the Trustees 71 Officers 73 Consider these risks before investing: Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, factors related to a specific issuer or industry and, with respect to bond prices, changing market perceptions of the risk of default and changes in government intervention. These factors may also lead to increased volatility and reduced liquidity in the bond markets. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: A number of questions have emerged during the past year regarding the pace of growth in the global economy, resolution of Greece’s debt crisis, and changes in central bank policy, as the U.S. Federal Reserve has communicated its intentions to begin lifting interest rates. Although prompted by U.S. economic strength, tighter U.S. monetary policy can cause market volatility and constrain growth in other regions. The Fed’s intentions contrast with the actions of central banks in Europe, Japan, and China, which are committed, for the foreseeable future, to low-interest-rate policies seeking to foster growth. Shortly after the end of your fund’s fiscal period, the People’s Bank of China even took the unexpected step of devaluing its currency in an attempt to reinvigorate the world’s second-largest economy. China’s action triggered widespread selling in global stock markets, highlighting the lack of consensus among investors about economic strength in many regions and the possible effects of tighter U.S. monetary policy. In the following pages, you will find a discussion of current economic and market conditions in addition to an update on your fund’s performance. Putnam’s experienced portfolio managers have research-driven viewpoints that guide their investment decisions in changing markets. You can also consult with your financial advisor regarding the current market environment, and whether your mix of investments requires any adjustment to stay on track toward your long-term goals. In closing, we would like to recognize Charles Curtis, who recently retired as a Putnam Trustee, for his 14 years of dedicated service. And, as always, we thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 3, 5, and 12–14 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * George Putnam Blended Index is an unmanaged index administered by Putnam Management, 60% of which is the S&P 500 Index and 40% of which is the Barclays U.S. Aggregate Bond Index. † The fund’s benchmarks (S&P 500 Index and George Putnam Blended Index) were introduced on 12/31/69 and 12/31/78, respectively, and its Lipper group (Balanced Funds) was introduced on 12/31/59; they all post-date the inception of the fund’s class A shares. 4 George Putnam Balanced Fund Interview with your fund’s portfolio managers What were some of the key developments in the economy and markets during the 12 - month reporting period ended July31, 2015? Aaron: In roughly the first half of the period, U.S. growth maintained its positive momentum from earlier in 2014, and the economy and markets continued to benefit from low interest rates and tepid inflation. As the year turned, however, the U.S. economy experienced a variety of temporary setbacks. Perhaps chief among these was the surging U.S. dollar, which continued to strengthen against virtually every other currency, dampening U.S. exporters’ competitiveness. Another setback — which also contained an important upside for consumers and a variety of market sectors — came through commodity price weakness. Kevin: This was particularly the case for oil, which fell precipitously from September2014 into early 2015, before rebounding to near $60 per barrel, and then falling sharply once again in the final month of the reporting period. We expected that energy markets would register no small amount of pain from low oil prices. That said, we believe that over the long term, it is quite possible that the economic benefits of revitalized consumption — the “tax cut” of lower oil and fuel prices that feeds directly into the average consumer’s wallet — will outweigh the negatives of a low oil price. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 7/31/15. See pages 3, 4, and 12–14 for additional fund performance information. Index descriptions can be found on page 17. George Putnam Balanced Fund 5 After second-quarter weakness, the U.S. economy recovered fairly well, with gross domestic product [GDP] moving above a seasonally adjusted annual rate of 3% during the second calendar quarter. Despite this strengthening of the U.S. economy, the debt crisis in Greece dominated headlines during the second quarter. This contributed broadly to investor risk aversion, pushing spreads — a measure of the difference in yield between a given bond type and U.S. Treasuries — wider across most fixed-income sectors for that three-month period. How did the fund fare in this environment? Aaron: The fund delivered a high-single-digit gain for the year overall, which was slightly ahead of the fund’s custom blended [secondary] benchmark but a few percentage points behind its all-stock primary benchmark. Fund performance benefited from our active research insights across a number of equity sectors. Bright spots included stock selection in the areas of biotech, industrials, and consumer-related stocks. Areas in which fund holdings did not perform up to our expectations included technology, utilities, and energy stocks. Kevin: The performance of the bond portfolio also aided relative results versus the bond portion of the custom blended index. Overall, investment-grade bonds delivered modest returns for the year. In the first half, total returns were moderate and steadily positive, as corporate issuers benefited from a backdrop of low rates and generally healthy economic growth in the United States. But in the second half, investor risk aversion and worries over U.S. economic health caused bond markets to give up some of their gains. Allocations are shown as a percentage of the fund’s net assets as of 7/31/15. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 George Putnam Balanced Fund Did corporate earnings growth during the period maintain the pace you expected? Aaron: Corporate earnings grew on average at a high-single-digit rate in the first half of the reporting period [August2014–January2015], which we anticipated and perceived as a signal of continued corporate strength. In the second half of the period, earnings growth was strong — at approximately 10% annualized across sectors excluding energy. We believe the market generally underappreciated this earnings strength, while we considered the possibility of such strength as we maintained or made adjustments to the portfolio. In addition, corporate mergers-and-acquisitions [M&A] activity gave a boost to a variety of stocks, including some that we held in the portfolio. What helped drive the pickup in M&A? Aaron: Companies found themselves being rewarded with higher stock prices as a result of M&A deals, and we believe that the potential for such gains may be luring more companies into forging new agreements. Historically, we should point out, it is more common to see the stocks of acquiring companies decline in the wake of major acquisition announcements. But these days, the opposite has been happening with some regularity. This encouraged more bids during the period — as did low funding costs, which allowed more deals to be done in an accretive manner. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 7/31/15. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. George Putnam Balanced Fund 7 What were some of the strategies or holdings that contributed most to the fund’s performance relative to the benchmark? Aaron: Avoiding or de-emphasizing exposures to some benchmark components that performed poorly, including large multinational oil and gas producers Chevron, which was underweighted, and ConocoPhilips, which we didn’t own, boosted the fund’s relative results. We found a strong out-of-benchmark performer in Symrise, a Germany-based fragrances and flavors manufacturer. During the period, the company accelerated its profit growth — and beat analyst expectations for earnings results — by successfully acquiring and integrating France-based Diana Ingredients. In addition, the stock benefited from the market’s general expectation that the European Central Bank would launch a government bond-buying program early in 2015 — improving sentiment across many sectors — which the central bank subsequently announced at its January meeting. We continued to hold the stock of Symrise at the end of the 12-month reporting period. The stock of Alibaba, the leading online retail company in China that is often likened to Amazon.com, also helped relative results. After Alibaba went public in the summer of 2014, we bought the stock, which is not part of the benchmark S&P 500 Index, and it performed well on the strength of what we consider to be the company’s high growth prospects, robust market position, and diverse set of business opportunities. This stock was the sixth-largest contributor to relative returns during the period, and we continued to hold the position at period-end. What is your assessment of the health of the bond market during the period? Kevin: Corporate fundamentals were solid, in our view. Investment-grade corporate This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 George Putnam Balanced Fund balance sheets and profit growth appeared to have peaked perhaps, but we did not see any major deterioration in credit. The degree of leverage employed by issuers of investment-grade corporates rose, on the whole, which can prompt concern about greater risk, but this leverage increase occurred mostly with higher-quality companies and in specific sectors. Also, the supply of investment-grade debt was lighter toward the end of the period than in previous months, as some deals may have been delayed in the face of Greek volatility. Which strategies or holdings detracted from the fund’s relative results? Aaron: Though we avoided the stocks of some energy companies to the fund’s benefit during the period, we did own other energy stocks in the portfolio that hurt the fund’s relative performance. These detractors included — among others —EP Energy and QEP Resources [both sold at period-end], two oil exploration and production companies, and Halliburton, an oilfield services company. In some cases, we had established overweight positions in these stocks relative to the benchmark, as we believed they represented comparatively better energy-related investment opportunities, while in other cases, we had chosen stocks outside the benchmark based on our conviction in their potential to add value to the fund. Our position in Genworth Financial, a diversified consumer insurance company, also was a drag on the fund’s relative performance. The company has a long-term-care [LTC] insurance business that set back Genworth’s overall results. We believe that the seeds of the main problem in this area of the company’s operations were sown back in the 1980s, when many of its LTC policies were poorly underwritten. Now, as its policyholders have aged, the costs to support them have grown much larger than management or the market expected. In recent quarters, the company boosted cash reserves in this portion of its business, for which investors perhaps too eagerly punished the stock. We continued to hold this position at the end of the period. What is your outlook for the U.S. economy and the markets? Aaron: We think the economy is still effectively in the second half of its recovery from the 2008 financial crisis. At the moment, we are seeing the positive combination of generally solid growth with subdued inflation in the United States, as well as encouraging economic news in Europe. We do see some risks emerging in the area of wage inflation and the potential for commodity inflation starting roughly in the fourth quarter of 2015 — two underappreciated scenarios that we think could begin to exert downward pressure on corporate margins. In addition, we see economic risks growing larger in China. Fundamental trends remain quite weak there, and we are seeing this impact multinational companies that have meaningful exposure to China. We are closely monitoring the situation, as it has the potential to destabilize the global economy. In terms of valuation, we think U.S. stocks — at a price-to-earnings ratio of approximately 17x — are a little richly valued. In this context, we are content to practice our fundamentally focused active management approach. The growing differentiation among companies and countries means that a greater dispersion of winners and losers may emerge in the months ahead, particularly as the global interest-rate picture shifts higher. Kevin: As we get closer to the day the U.S. Federal Reserve raises short-term rates, we think the market may become more volatile, but we don’t think the Fed will have to act too aggressively in a rate-raising campaign given the mild inflation outlook. George Putnam Balanced Fund 9 Overall, we are optimistic about the prospects for the high-quality, investment-grade debt markets. In addition, unlike other areas of the fixed-income markets, such as high-yield and emerging-market debt, investment-grade bonds generally have not been as susceptible to the risks posed by weak oil prices. For this reason, we think they should continue to weather any continuation of weakness in the commodity price cycle. We believe that spreads can compress through the remainder of 2015 given the solid underlying credit fundamentals. However, global economic concerns, falling oil prices, geopolitical headlines, and U.S. Treasury rates — which may be both volatile and rising — may drive spreads wider in the near term. Thank you, Aaron and Kevin, for your time and insights today. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Of special interest Effective November13, 2014, George Putnam Balanced Fund reduced its quarterly dividend from $0.057 per share to $0.045 per share. Two factors led to this change. First, the equity portion of the portfolio was positioned toward a blend of growth- and value-style stocks from what had largely been a focus on value-style stocks, which historically have paid higher dividends. Second, lower overall bond yields in a falling interest-rate environment reduced the total income earned by the bond portion of the portfolio. Portfolio Manager Aaron M. Cooper, CFA, is Director of Global Equity Research at Putnam. He holds an A.B. from Harvard University. He joined Putnam in 2011 and has been in the investment industry since 1999. Portfolio Manager Kevin F. Murphy holds a B.S. from Columbia University. He joined Putnam in 1999 and has been in the investment industry since 1988. 10 George Putnam Balanced Fund IN THE NEWS The People’s Bank of China devalued the Chinese yuan against the U.S. dollar on August11, 2015 sending global markets down. For the next two days the currency declined further, totaling its biggest drop in decades — 4.4%. The unexpected move to reset the reference value of the currency followed recent reports that China’s exports fell in July and producer prices continued their nearly four-year deflationary trend. Analysts concluded that these measures were driven by an attempt to boost exports and stimulate the economy. China’s growth rate in early 2015 declined from levels of previous quarters. Central bank leadership said the currency was not in a free fall, but that the bank was allowing the market to have more influence over the currency’s direction. Policymakers said the exchange rate would be based more on the currency’s trading performance than by government mandate. At the same time, some observers contend that the move sends a signal that global growth is weak to the U.S. Federal Reserve, as it considers when to raise interest rates. George Putnam Balanced Fund 11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July 31, 2015, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 7/31/15 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (11/5/37) (4/27/92) (7/26/99) (12/1/94) (1/21/03) (12/2/13) (12/2/13) (3/31/94) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 8.70% 8.62% 8.59% 8.59% 7.88% 7.88% 7.97% 7.92% 8.43% 8.78% 8.78% 8.78% 10 years 47.21 38.75 38.43 38.43 36.54 36.54 40.11 35.21 43.68 50.88 51.11 50.88 Annual average 3.94 3.33 3.31 3.31 3.16 3.16 3.43 3.06 3.69 4.20 4.21 4.20 5 years 67.27 57.65 60.93 58.93 61.00 61.00 63.17 57.46 65.11 69.31 69.57 69.31 Annual average 10.84 9.53 9.98 9.71 9.99 9.99 10.29 9.50 10.55 11.11 11.14 11.11 3 years 39.13 31.13 35.99 32.99 36.07 36.07 37.14 32.34 38.09 40.20 40.42 40.20 Annual average 11.64 9.45 10.79 9.97 10.81 10.81 11.10 9.79 11.36 11.92 11.98 11.92 1 year 8.04 1.82 7.21 2.21 7.26 6.26 7.56 3.79 7.74 8.28 8.39 8.34 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 12 George Putnam Balanced Fund Comparative index returns For periods ended 7/31/15 Barclays Lipper U.S. Aggregate George Putnam Balanced Funds S&P 500 Index Bond Index Blended Index† category average‡ Annual average (life of fund) —* —* —* —* 10 years 110.43% 56.88% 98.15% 71.94% Annual average 7.72 4.61 7.08 5.51 5 years 112.26 17.47 70.32 53.10 Annual average 16.24 3.27 11.24 8.82 3 years 62.55 4.87 37.19 30.71 Annual average 17.58 1.60 11.12 9.29 1 year 11.21 2.82 8.01 4.31 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * The fund’s benchmarks (S&P 500 Index and George Putnam Blended Index) were introduced on 12/31/69 and 12/31/78, respectively, the Barclays U.S. Aggregate Bond Index was introduced on 12/31/75, and the fund’s Lipper group (Balanced Funds) was introduced on 12/31/59; they all post-date the inception of the fund’s class A shares. † George Putnam Blended Index is an unmanaged index administered by Putnam Management, 60% of which is the S&P 500 Index and 40% of which is the Barclays U.S. Aggregate Bond Index. ‡ Over the 1-year, 3-year, 5-year, and 10-year periods ended 7/31/15, there were 668, 623, 577, and 393 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $13,843 and $13,654, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $13,521. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $14,368, $15,088, $15,111, and $15,088, respectively. George Putnam Balanced Fund 13 Fund price and distribution information For the 12-month period ended 7/31/15 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 4 4 4 4 4 4 4 4 Income $0.192 $0.068 $0.071 $0.110 $0.151 $0.235 $0.253 $0.234 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 7/31/14 $16.12 $17.10 $15.94 $16.01 $15.90 $16.48 $16.07 $16.18 $16.18 $16.17 7/31/15 17.22 18.27 17.02 17.10 16.99 17.61 17.16 17.28 17.28 17.28 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/15 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (11/5/37) (4/27/92) (7/26/99) (12/1/94) (1/21/03) (12/2/13) (12/2/13) (3/31/94) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 8.69% 8.61% 8.58% 8.58% 7.88% 7.88% 7.97% 7.92% 8.42% 8.77% 8.77% 8.77% 10 years 47.75 39.25 38.92 38.92 37.12 37.12 40.62 35.70 44.21 51.50 51.83 51.51 Annual average 3.98 3.37 3.34 3.34 3.21 3.21 3.47 3.10 3.73 4.24 4.26 4.24 5 years 72.87 62.93 66.43 64.43 66.46 66.46 68.49 62.59 70.60 74.96 75.34 74.96 Annual average 11.57 10.26 10.72 10.46 10.73 10.73 11.00 10.21 11.27 11.84 11.89 11.84 3 years 39.49 31.47 36.40 33.40 36.47 36.47 37.47 32.66 38.42 40.56 40.86 40.56 Annual average 11.73 9.55 10.90 10.08 10.92 10.92 11.19 9.88 11.45 12.02 12.10 12.02 1 year 5.41 –0.65 4.63 –0.37 4.63 3.63 4.84 1.17 5.11 5.66 5.83 5.65 See the discussion following the fund performance table on page 12 for information about the calculation of fund performance. 14 George Putnam Balanced Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 7/31/14 0.99% 1.74% 1.74% 1.49% 1.24% 0.73%† 0.63%† 0.74% Annualized expense ratio for the six-month period ended 7/31/15* 0.98% 1.73% 1.73% 1.48% 1.23% 0.72% 0.62% 0.73% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. † Other expenses for class R5 and class R6 shares have been annualized. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from February 1, 2015, to July 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $4.95 $8.72 $8.72 $7.47 $6.21 $3.64 $3.14 $3.69 Ending value (after expenses) $1,037.70 $1,033.70 $1,033.70 $1,035.10 $1,036.10 $1,039.00 $1,039.50 $1,038.90 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. George Putnam Balanced Fund 15 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended July 31, 2015, use the following calculation method. To find the value of your investment on February 1, 2015, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $4.91 $8.65 $8.65 $7.40 $6.16 $3.61 $3.11 $3.66 Ending value (after expenses) $1,019.93 $1,016.22 $1,016.22 $1,017.46 $1,018.70 $1,021.22 $1,021.72 $1,021.17 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 16 George Putnam Balanced Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class R5 and R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. George Putnam Blended Index is an unmanaged index administered by Putnam Management, LLC, 60% of which is the S&P 500 Index and 40% of which is the Barclays U.S. Aggregate Bond Index. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings George Putnam Balanced Fund 17 do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2015, Putnam employees had approximately $517,000,000 and the Trustees had approximately $141,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 18 George Putnam Balanced Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. George Putnam Balanced Fund 19 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2015. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the 20 George Putnam Balanced Fund fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to your fund and all but two of the other open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most George Putnam Balanced Fund 21 funds, including your fund, had sufficiently low expenses that these expense limitations were not operative. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the second quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality 22 George Putnam Balanced Fund of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2014 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper Balanced Funds) for the one-year, three-year and five-year periods ended December 31, 2014 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 1st Three-year period 1st Five-year period 1st For the one-year period ended December 31, 2014, your fund’s performance was in the top decile of its Lipper peer group. Over the one-year, three-year and five-year periods ended December 31, 2014, there were 677, 618 and 590 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen George Putnam Balanced Fund 23 its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 24George Putnam Balanced Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. George Putnam Balanced Fund 25 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of George Putnam Balanced Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of George Putnam Balanced Fund (the “fund”) at July 31, 2015, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at July 31, 2015 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts September 10, 2015 26 George Putnam Balanced Fund The fund’s portfolio 7/31/15 COMMON STOCKS (63.2%)* Shares Value Basic materials (2.6%) Air Products & Chemicals, Inc. 10,710 $1,526,282 Alcoa, Inc. 37,758 372,671 Axalta Coating Systems, Ltd. † 53,398 1,698,590 Axiall Corp. 9,254 272,345 CF Industries Holdings, Inc. 37,533 2,221,954 Chemours Co. (The) † 5 55 Dow Chemical Co. (The) 74,370 3,499,852 E.I. du Pont de Nemours & Co. 56,944 3,175,197 Fortune Brands Home & Security, Inc. 49,724 2,374,321 Freeport-McMoRan, Inc. (Indonesia) 24,238 284,797 Hi-Crush Partners LP (Units) 3,034 52,397 Huntsman Corp. 11,228 213,332 Martin Marietta Materials, Inc. 3,176 498,060 Monsanto Co. 31,162 3,175,096 Newmont Mining Corp. 26,228 450,335 Nucor Corp. 17,225 760,312 Packaging Corp. of America 18,672 1,321,791 PPG Industries, Inc. 13,049 1,414,251 Praxair, Inc. 8,825 1,007,286 Sealed Air Corp. 39,845 2,118,559 Sherwin-Williams Co. (The) 19,470 5,407,987 Smurfit Kappa Group PLC (Ireland) 25,176 756,390 Steel Dynamics, Inc. 6,407 128,332 Symrise AG (Germany) 36,630 2,438,093 Tronox, Ltd. Class A 8,211 90,157 Capital goods (2.5%) Airbus Group SE (France) 9,636 683,721 Allegion PLC (Ireland) 9,760 617,027 Bombardier, Inc. Class B (Canada) 1,792,636 2,234,199 Embraer SA ADR (Brazil) 928 25,845 Gaztransport Et Technigaz SA (France) 22,073 1,347,295 General Dynamics Corp. 27,037 4,031,487 HD Supply Holdings, Inc. † 91,684 3,282,287 Manitowoc Co., Inc. (The) 53,750 949,763 Northrop Grumman Systems Corp. 67,713 11,715,026 Raytheon Co. 33,361 3,639,351 United Technologies Corp. 43,567 4,370,206 Communication services (3.3%) American Tower Corp. R 75,916 7,220,371 AT&T, Inc. 189,543 6,584,724 Comcast Corp. Class A 90,756 5,664,082 DISH Network Corp. Class A † 50,885 3,287,680 Equinix, Inc. R 5,310 1,481,012 Level 3 Communications, Inc. † 122,651 6,193,876 Liberty Global PLC Ser. C (United Kingdom) † 115,795 5,690,166 George Putnam Balanced Fund 27 COMMON STOCKS (63.2%)* cont. Shares Value Communication services cont. Time Warner Cable, Inc. 27,010 $5,132,170 Verizon Communications, Inc. 49,025 2,293,880 Communications equipment (0.3%) Cisco Systems, Inc. 138,173 3,926,877 Computers (2.7%) Apple, Inc. 267,492 32,446,780 Castlight Health, Inc. Class B † 248,581 1,784,812 Sophos Group PLC 144A (United Kingdom) † 157,093 613,311 Western Digital Corp. 18,956 1,631,353 Conglomerates (0.8%) Danaher Corp. 61,328 5,615,192 Siemens AG (Germany) 5,853 626,583 Tyco International PLC 108,203 4,110,632 Consumer cyclicals (8.3%) Advance Auto Parts, Inc. 13,551 2,360,720 Amazon.com, Inc. † 25,465 13,653,060 Bed Bath & Beyond, Inc. † 30,820 2,010,389 Brunswick Corp. 20,384 1,082,187 CaesarStone Sdot-Yam, Ltd. (Israel) 25,926 1,859,931 CBS Corp. Class B (non-voting shares) 11,016 589,026 Ctrip.com International, Ltd. ADR (China) † 39,206 2,806,365 Dollar General Corp. 29,872 2,400,813 Five Below, Inc. † 72,586 2,676,246 Gap, Inc. (The) 57,875 2,111,280 GNC Holdings, Inc. Class A 8,787 432,408 Hanesbrands, Inc. 74,330 2,306,460 Hilton Worldwide Holdings, Inc. † 111,887 3,004,166 Home Depot, Inc. (The) 56,652 6,629,984 Johnson Controls, Inc. 34,469 1,570,408 Kimberly-Clark Corp. 31,856 3,662,484 Live Nation Entertainment, Inc. † 97,053 2,544,730 Macy’s, Inc. 38,458 2,655,909 MasterCard, Inc. Class A 47,938 4,669,161 MCBC Holdings, Inc. † 17,415 266,450 Michaels Cos., Inc. (The) † 35,838 908,135 NIKE, Inc. Class B 44,165 5,088,691 Office Depot, Inc. † 34,653 277,224 PayPal Holdings, Inc. † 68,747 2,660,509 Penn National Gaming, Inc. † 57,324 1,093,742 Priceline Group, Inc. (The) † 4,325 5,378,440 PulteGroup, Inc. 48,805 1,011,240 RE/MAX Holdings, Inc. Class A 65,718 2,485,455 Rollins, Inc. 62,877 1,823,433 Tiffany & Co. 24,586 2,352,880 Time Warner, Inc. 76,241 6,712,258 TiVo, Inc. † 36,638 364,914 28George Putnam Balanced Fund COMMON STOCKS (63.2%)* cont. Shares Value Consumer cyclicals cont. TJX Cos., Inc. (The) 58,881 $4,111,071 Tumi Holdings, Inc. † 32,999 635,231 Vail Resorts, Inc. 13,031 1,429,370 Vulcan Materials Co. 6,845 623,032 Wal-Mart Stores, Inc. 46,302 3,332,818 Walt Disney Co. (The) 61,405 7,368,600 Wyndham Worldwide Corp. 18,652 1,539,163 Wynn Resorts, Ltd. 20,515 2,117,763 Consumer staples (5.6%) Avon Products, Inc. 355,056 2,013,168 Blue Buffalo Pet Products, Inc. † 21,104 589,646 Bright Horizons Family Solutions, Inc. † 28,069 1,690,877 Coca-Cola Co. (The) 123,193 5,060,768 Costco Wholesale Corp. 27,133 3,942,425 Coty, Inc. Class A † 229,823 6,143,169 CVS Health Corp. 66,261 7,452,375 Delivery Hero Holding GmbH (acquired 6/12/15 cost $446,716) (Private) (Germany) † Δ Δ F 58 392,345 Edgewell Personal Care Co. 39,474 3,778,057 Estee Lauder Cos., Inc. (The) Class A 4,615 411,243 Groupon, Inc. † 68,135 328,411 GrubHub, Inc. † 36,515 1,157,891 Hershey Co. (The) 5,552 515,725 JM Smucker Co. (The) 17,559 1,961,165 Keurig Green Mountain, Inc. 19,307 1,448,797 Kraft Heinz Co. (The) 37,224 2,958,191 Mead Johnson Nutrition Co. 12,910 1,141,115 Mondelez International, Inc. Class A 92,639 4,180,798 Philip Morris International, Inc. 114,934 9,830,305 Pinnacle Foods, Inc. 27,639 1,242,373 Procter & Gamble Co. (The) 51,398 3,942,227 Restaurant Brands International LP (Units) (Canada) 175 7,259 Restaurant Brands International, Inc. (Canada) 42,067 1,818,977 Sally Beauty Holdings, Inc. † 48,109 1,433,167 Starbucks Corp. 29,455 1,706,328 TreeHouse Foods, Inc. † 4,389 359,722 Tupperware Brands Corp. 18,157 1,061,640 Ulta Salon, Cosmetics & Fragrance, Inc. † 2,138 354,972 Walgreens Boots Alliance, Inc. 53,858 5,204,299 Yum! Brands, Inc. 26,617 2,335,908 Electronics (4.1%) Agilent Technologies, Inc. 74,671 3,057,777 Analog Devices, Inc. 81,935 4,779,269 Avago Technologies, Ltd. 35,786 4,478,260 Cavium, Inc. † 33,428 2,266,418 Honeywell International, Inc. 52,894 5,556,515 Intel Corp. 39,660 1,148,157 George Putnam Balanced Fund 29 COMMON STOCKS (63.2%)* cont. Shares Value Electronics cont. L-3 Communications Holdings, Inc. 126,343 $14,587,563 Micron Technology, Inc. † 111,703 2,067,623 NXP Semiconductor NV † 46,449 4,505,089 ON Semiconductor Corp. † 202,144 2,146,769 Qorvo, Inc. † 39,099 2,265,787 QUALCOMM, Inc. 30,456 1,961,062 Skyworks Solutions, Inc. 34,251 3,276,793 TE Connectivity, Ltd. 38,916 2,370,763 Energy (4.4%) Anadarko Petroleum Corp. 101,835 7,571,432 Apache Corp. 47,621 2,183,899 Baker Hughes, Inc. 47,893 2,784,978 BG Group PLC (United Kingdom) 186,617 3,183,010 Cabot Oil & Gas Corp. 26,237 686,360 Canadian Solar, Inc. (Canada) † 17,011 456,830 Chevron Corp. 16,831 1,489,207 Concho Resources, Inc. † 2,112 225,055 CONSOL Energy, Inc. 13,303 219,766 Devon Energy Corp. 23,557 1,164,187 Diamondback Energy, Inc. † 3,332 224,244 EOG Resources, Inc. 27,294 2,106,824 Exxon Mobil Corp. 160,415 12,706,472 Genel Energy PLC (United Kingdom) † 237,889 1,379,612 Gulfport Energy Corp. † 4,864 159,345 Halliburton Co. 32,170 1,344,384 Marathon Oil Corp. 63,188 1,327,580 MarkWest Energy Partners LP 44,100 2,885,904 Pioneer Natural Resources Co. 13,261 1,681,097 Plains All American Pipeline LP 8,610 359,468 Schlumberger, Ltd. 51,143 4,235,663 Suncor Energy, Inc. (Canada) 153,742 4,329,375 Total SA ADR (France) 110,567 5,449,847 Financials (10.6%) AllianceBernstein Holding LP (Partnership shares) 90,582 2,488,288 Altisource Residential Corp. R 21,493 353,775 American Express Co. 22,492 1,710,742 American International Group, Inc. 112,767 7,230,620 Ameriprise Financial, Inc. 23,111 2,904,359 Assured Guaranty, Ltd. 134,361 3,286,470 AvalonBay Communities, Inc. R 11,367 1,958,989 Bank of America Corp. 588,785 10,527,476 Bank of New York Mellon Corp. (The) 117,425 5,096,245 Berkshire Hathaway, Inc. Class B † 12,838 1,832,496 Boston Properties, Inc. R 13,918 1,715,811 Capital One Financial Corp. 40,653 3,305,089 Carlyle Group LP (The) 93,862 2,497,668 Charles Schwab Corp. (The) 206,830 7,214,230 30George Putnam Balanced Fund COMMON STOCKS (63.2%)* cont. Shares Value Financials cont. Citigroup, Inc. 182,221 $10,652,640 CME Group, Inc. 14,610 1,403,144 Equity Lifestyle Properties, Inc. R 17,003 984,134 Essex Property Trust, Inc. R 5,647 1,270,067 Federal Realty Investment Trust R 6,425 878,876 Gaming and Leisure Properties, Inc. R 54,612 1,788,543 General Growth Properties R 56,442 1,531,836 Genworth Financial, Inc. Class A † 365,455 2,561,840 Goldman Sachs Group, Inc. (The) 5,059 1,037,449 Hartford Financial Services Group, Inc. (The) 99,536 4,732,937 Invesco, Ltd. 30,342 1,171,201 JPMorgan Chase & Co. 232,352 15,923,083 KKR & Co. LP 160,857 3,844,482 Marcus & Millichap, Inc. † 12,508 640,910 MetLife, Inc. 17,009 948,082 Morgan Stanley 61,040 2,370,794 Oportun Financial Corp. (acquired 6/23/15, cost $386,984) (Private) † Δ Δ F 135,784 348,286 Pebblebrook Hotel Trust R 9,511 387,098 Plum Creek Timber Co., Inc. R 11,911 488,351 Prologis, Inc. R 16,627 675,222 Prudential PLC (United Kingdom) 161,017 3,788,237 Public Storage R 5,548 1,138,339 Regions Financial Corp. 196,050 2,036,960 Seritage Growth Properties † R 4,371 168,546 Simon Property Group, Inc. R 11,142 2,086,005 Visa, Inc. Class A 120,954 9,112,674 Vornado Realty Trust R 8,213 801,178 Wells Fargo & Co. 281,018 16,262,512 Health care (9.8%) AbbVie, Inc. 98,490 6,895,285 Aetna, Inc. 10,290 1,162,461 Align Technology, Inc. † 9,380 588,126 Allergan PLC † 36,662 12,140,621 AMAG Pharmaceuticals, Inc. † 16,387 1,047,129 Anthem, Inc. 21,035 3,245,069 Becton Dickinson and Co. 19,716 2,999,789 Biogen, Inc. † 17,944 5,720,188 Boston Scientific Corp. † 187,131 3,244,852 Bristol-Myers Squibb Co. 124,067 8,143,758 C.R. Bard, Inc. 19,666 3,867,319 Cardinal Health, Inc. 34,629 2,942,772 Celgene Corp. † 65,361 8,578,631 Cigna Corp. 22,883 3,296,525 Cooper Cos., Inc. (The) 7,767 1,374,759 Diplomat Pharmacy, Inc. † 21,882 1,010,511 Edwards Lifesciences Corp. † 10,231 1,556,749 George Putnam Balanced Fund 31 COMMON STOCKS (63.2%)* cont. Shares Value Health care cont. Eli Lilly & Co. 56,312 $4,758,927 Express Scripts Holding Co. † 20,862 1,879,040 Gilead Sciences, Inc. 111,116 13,096,132 HCA Holdings, Inc. † 20,946 1,948,187 HTG Molecular Diagnostics, Inc. † 8,144 71,504 Jazz Pharmaceuticals PLC † 6,498 1,249,176 Johnson & Johnson 41,727 4,181,463 McKesson Corp. 15,642 3,450,156 Medtronic PLC 35,910 2,814,985 Merck & Co., Inc. 75,665 4,461,208 Mylan NV † 57,870 3,240,141 Perrigo Co. PLC 27,150 5,218,230 Pfizer, Inc. 143,464 5,173,312 Premier, Inc. Class A † 17,875 639,210 Press Ganey Holdings, Inc. † 20,878 653,690 Service Corporation International 40,156 1,225,160 Stryker Corp. 28,727 2,937,910 TESARO, Inc. † 29,817 1,729,386 Universal Health Services, Inc. Class B 13,631 1,979,630 Ventas, Inc. R 26,473 1,776,074 Semiconductor (0.2%) Lam Research Corp. 38,413 2,952,807 Software (1.8%) Activision Blizzard, Inc. 64,082 1,652,675 Autodesk, Inc. † 28,136 1,423,119 Microsoft Corp. 331,099 15,462,323 Oracle Corp. 89,611 3,579,063 Tencent Holdings, Ltd. (China) 109,181 2,033,645 Technology services (3.3%) Alibaba Group Holding, Ltd. ADR (China) † 25,923 2,030,808 Facebook, Inc. Class A † 133,139 12,516,397 Fidelity National Information Services, Inc. 23,789 1,556,514 Google, Inc. Class A † 123 80,873 Google, Inc. Class C † 31,000 19,393,910 Pandora Media, Inc. † 25,699 450,246 Salesforce.com, Inc. † 70,810 5,190,373 Yahoo!, Inc. † 75,907 2,783,510 Transportation (1.2%) American Airlines Group, Inc. 71,600 2,871,160 Canadian Pacific Railway, Ltd. (Canada) 4,508 725,706 Genesee & Wyoming, Inc. Class A † 17,524 1,248,059 Golar LNG, Ltd. (Norway) 10,752 463,089 Spirit Airlines, Inc. † 56,184 3,360,927 Union Pacific Corp. 80,485 7,854,531 32George Putnam Balanced Fund COMMON STOCKS (63.2%)* cont. Shares Value Utilities and power (1.7%) American Electric Power Co., Inc. 27,681 $1,565,914 American Water Works Co., Inc. 24,482 1,270,861 Calpine Corp. † 130,184 2,382,367 Edison International 46,439 2,786,804 Exelon Corp. 119,809 3,844,671 NextEra Energy Partners LP 27,546 982,841 NextEra Energy, Inc. 17,868 1,879,714 NRG Energy, Inc. 149,120 3,347,744 PG&E Corp. 59,172 3,107,122 Sempra Energy 19,907 2,026,134 Total common stocks (cost $770,043,578) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (5.0%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.1%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, August 1, 2045 $1,000,000 $1,016,953 U.S. Government Agency Mortgage Obligations (4.9%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, March 1, 2035 2,894 3,320 4 1/2s, with due dates from September 1, 2043 to May 1, 2044 2,296,657 2,537,599 4s, with due dates from July 1, 2042 to June 1, 2043 7,010,963 7,480,758 3 1/2s, with due dates from December 1, 2042 to March 1, 2045 4,164,378 4,336,284 3s, March 1, 2043 815,263 821,569 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 3,847,705 4,343,124 5s, with due dates from August 1, 2033 to January 1, 2039 1,006,108 1,115,774 4 1/2s, with due dates from August 1, 2043 to October 1, 2043 5,184,530 5,729,721 4 1/2s, TBA, August 1, 2045 12,000,000 13,018,126 4s, with due dates from May 1, 2044 to June 1, 2044 919,924 983,059 4s, TBA, August 1, 2045 5,000,000 5,318,750 3 1/2s, with due dates from May 1, 2043 to March 1, 2045 4,397,398 4,573,619 3 1/2s, TBA, August 1, 2045 4,000,000 4,150,625 3s, with due dates from February 1, 2043 to May 1, 2043 1,732,133 1,748,305 3s, TBA, September 1, 2045 1,000,000 1,003,203 3s, TBA, August 1, 2045 8,000,000 8,048,125 Total U.S. government and agency mortgage obligations (cost $65,635,313) George Putnam Balanced Fund 33 U.S. TREASURY OBLIGATIONS (14.8%)* Principal amount Value U.S. Treasury Bonds 3 3/4s, November 15, 2043 $2,220,000 $2,585,008 2 3/4s, August 15, 2042 9,440,000 9,117,142 U.S. Treasury Notes 2s, November 30, 2020 Δ 31,370,000 31,909,906 1 3/4s, May 31, 2016 15,930,000 16,121,098 1 3/8s, September 30, 2018 29,620,000 29,887,969 1 1/8s, December 31, 2019 15,860,000 15,645,643 1s, August 31, 2016 32,520,000 32,731,126 0 3/4s, March 31, 2018 39,130,000 38,971,340 0 3/4s, December 31, 2017 3,470,000 3,463,765 0 3/4s, October 31, 2017 16,500,000 16,491,105 Total U.S. treasury obligations (cost $196,301,869) CORPORATE BONDS AND NOTES (14.0%)* Principal amount Value Basic materials (0.8%) Agrium, Inc. sr. unsec. notes 3 3/8s, 2025 (Canada) $310,000 $297,165 Agrium, Inc. sr. unsec. unsub. notes 7 1/8s, 2036 (Canada) 365,000 463,451 ArcelorMittal SA sr. unsec. bonds 10.6s, 2019 (France) 400,000 477,000 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 330,000 321,871 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 408,000 398,560 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 78,000 92,577 Corp Nacional del Cobre de Chile 144A sr. unsec. unsub. notes 3 7/8s, 2021 (Chile) 500,000 505,097 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 215,000 215,206 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 200,000 223,345 Eastman Chemical Co. sr. unsec. unsub. notes 3.8s, 2025 235,000 232,842 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 850,000 1,163,953 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4s, 2025 1,571,000 1,434,752 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 2 7/8s, 2020 682,000 656,178 International Paper Co. sr. unsec. notes 8.7s, 2038 10,000 13,854 LyondellBasell Industries NV sr. unsec. unsub. notes 4 5/8s, 2055 515,000 452,487 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 200,000 208,030 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 188,000 202,167 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 77,000 83,557 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 168,000 178,530 Rockwood Specialties Group, Inc. company guaranty sr. unsec. notes 4 5/8s, 2020 360,000 374,389 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 180,000 226,106 Westvaco Corp. company guaranty sr. unsec. unsub. notes 8.2s, 2030 1,265,000 1,708,055 34 George Putnam Balanced Fund CORPORATE BONDS AND NOTES (14.0%)* cont. Principal amount Value Basic materials cont. Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 $117,000 $152,767 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 R 553,000 702,175 Capital goods (0.3%) Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 125,000 132,500 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 767,000 1,038,559 Northrop Grumman Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2026 265,000 351,100 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 975,000 1,242,669 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 240,000 268,086 United Technologies Corp. sr. unsec. notes 5.7s, 2040 100,000 118,654 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 225,000 225,692 Communication services (1.2%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 200,000 232,320 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 2 3/8s, 2016 (Mexico) 280,000 283,396 American Tower Corp. sr. unsec. notes 4s, 2025 R 335,000 328,267 American Tower Corp. sr. unsec. unsub. notes 3.4s, 2019 R 735,000 751,748 AT&T, Inc. sr. unsec. notes 4 3/4s, 2046 122,000 112,523 AT&T, Inc. sr. unsec. unsub. notes 3.4s, 2025 123,000 117,497 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 240,000 238,027 CCO Safari II, LLC 144A company guaranty sr. notes 6.484s, 2045 714,000 738,961 CCO Safari II, LLC 144A company guaranty sr. notes 4.908s, 2025 356,000 356,788 Comcast Cable Communications Holdings, Inc. company guaranty sr. unsec. notes 9.455s, 2022 645,000 893,585 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 268,000 340,138 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 710,000 762,766 Koninklijke KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 70,000 92,202 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 380,000 478,400 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 62,000 67,458 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 95,000 131,089 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 215,000 204,297 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 1,125,000 1,190,535 SES SA 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 275,000 281,034 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 610,000 827,623 Telecom Italia SpA 144A sr. unsec. notes 5.303s, 2024 (Italy) 1,000,000 1,005,000 George Putnam Balanced Fund 35 CORPORATE BONDS AND NOTES (14.0%)* cont. Principal amount Value Communication services cont. Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) $845,000 $942,073 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 1,000,000 1,057,986 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 355,000 440,511 Verizon Communications, Inc. sr. unsec. unsub. notes 5.9s, 2054 5,200 135,096 Verizon Communications, Inc. sr. unsec. unsub. notes 5.05s, 2034 270,000 270,072 Verizon Communications, Inc. sr. unsec. unsub. notes 4.4s, 2034 595,000 557,775 Verizon Communications, Inc. 144A sr. unsec. unsub. notes 4.522s, 2048 1,309,000 1,163,234 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 770,000 955,157 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 980,000 1,257,224 Consumer cyclicals (1.6%) 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85s, 2039 190,000 266,072 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7 3/4s, 2024 1,045,000 1,317,221 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 847,000 925,348 Bed Bath & Beyond, Inc. sr. unsec. notes 5.165s, 2044 705,000 710,269 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 1,187,000 1,559,782 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 820,000 1,065,284 Dollar General Corp. sr. unsec. notes 3 1/4s, 2023 625,000 598,033 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 579,000 644,813 Ford Motor Co. sr. unsec. unsub. notes 9.98s, 2047 135,000 205,690 Ford Motor Co. sr. unsec. unsub. notes 7 3/4s, 2043 1,290,000 1,572,368 Ford Motor Co. sr. unsec. unsub. notes 7.45s, 2031 24,000 30,656 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 200,000 264,580 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 795,000 896,072 General Motors Co. sr. unsec. unsub. notes 5.2s, 2045 830,000 803,165 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. Notes 3.45s, 2022 685,000 659,956 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4.3s, 2025 395,000 389,813 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4s, 2025 250,000 240,436 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 185,000 191,475 Grupo Televisa SAB sr. unsec. bonds 6 5/8s, 2040 (Mexico) 300,000 347,100 Grupo Televisa SAB sr. unsec. unsub. notes 5s, 2045 (Mexico) 355,000 337,669 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 460,000 609,427 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 320,000 364,341 36 George Putnam Balanced Fund CORPORATE BONDS AND NOTES (14.0%)* cont. Principal amount Value Consumer cyclicals cont. Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R $150,000 $162,807 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 200,000 196,164 INVISTA Finance, LLC 144A company guaranty sr. notes 4 1/4s, 2019 356,000 348,880 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 1,034,000 1,278,649 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.7s, 2034 310,000 371,057 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 123,000 150,651 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 70,000 70,176 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 7s, 2028 78,000 97,772 Nordstrom, Inc. sr. unsec. notes 5s, 2044 310,000 334,272 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 435,000 442,682 O’Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 195,000 198,504 Owens Corning company guaranty sr. unsec. notes 9s, 2019 880,000 1,046,764 Priceline Group, Inc. (The) sr. unsec. unsub. notes 3.65s, 2025 164,000 160,624 QVC, Inc. company guaranty sr. notes 4.85s, 2024 390,000 390,640 Tiffany & Co. sr. unsec. unsub. notes 4.9s, 2044 460,000 450,886 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 520,000 691,382 Viacom, Inc. sr. unsec. unsub. notes 5.85s, 2043 450,000 444,034 Vulcan Materials Co. sr. unsec. unsub. notes 4 1/2s, 2025 175,000 173,906 Consumer staples (0.8%) Anheuser-Busch Cos., Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2018 885,000 969,524 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 165,000 249,153 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 495,000 533,057 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 855,000 1,106,435 ConAgra Foods, Inc. sr. unsec. notes 7s, 2019 297,000 339,358 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 671,152 832,801 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 671,769 698,643 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 1,434,000 1,782,364 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 5 5/8s, 2042 553,000 599,246 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85s, 2024 211,000 214,098 Grupo Bimbo SAB de CV 144A sr. unsec. notes 4 7/8s, 2044 (Mexico) 350,000 334,177 Kraft Foods Group, Inc. sr. unsec. notes Ser. 144A, 6 7/8s, 2039 625,000 776,829 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 309,000 372,217 McDonald’s Corp. sr. unsec. Ser. MTN, 6.3s, 2038 535,000 645,079 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 600,000 684,650 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 180,000 177,310 George Putnam Balanced Fund 37 CORPORATE BONDS AND NOTES (14.0%)* cont. Principal amount Value Consumer staples cont. SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 $200,000 $209,673 Tyson Foods, Inc. company guaranty sr. unsec. bonds 4 7/8s, 2034 134,000 137,047 Tyson Foods, Inc. company guaranty sr. unsec. unsub. bonds 5.15s, 2044 191,000 198,343 Energy (0.9%) BG Energy Capital PLC 144A company guaranty sr. unsec. notes 4s, 2021 (United Kingdom) 250,000 265,665 DCP Midstream Operating LP company guaranty sr. unsec. notes 2.7s, 2019 225,000 201,432 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 205,000 230,771 EQT Midstream Partners LP company guaranty sr. unsec. notes 4s, 2024 575,000 538,796 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 227,000 224,163 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 57,000 55,860 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 388,000 450,392 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 1,070,000 1,400,486 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 315,000 281,988 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 175,000 198,606 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 220,000 252,865 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 390,000 297,859 Petrobras Global Finance BV company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 825,000 768,042 Petrobras Global Finance BV company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 355,000 355,490 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.85s, 2115 (Brazil) 925,000 747,548 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2041 (Brazil) 300,000 249,750 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 4 3/8s, 2023 (Brazil) 180,000 151,009 Petroleos Mexicanos 144A company guaranty sr. unsec. notes 4 1/2s, 2026 (Mexico) 535,000 522,976 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 760,000 809,899 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 580,000 636,743 Spectra Energy Capital, LLC sr. notes 8s, 2019 820,000 969,793 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 480,000 533,017 Tosco Corp. sr. unsec. notes 8 1/8s, 2030 600,000 839,356 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 245,000 217,823 Weatherford International, Ltd./Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 405,000 455,408 38 George Putnam Balanced Fund CORPORATE BONDS AND NOTES (14.0%)* cont. Principal amount Value Energy cont. Williams Partners LP sr. unsec. notes 5.4s, 2044 $323,000 $291,875 Williams Partners LP sr. unsec. notes 4.3s, 2024 322,000 312,203 Financials (5.8%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 747,000 964,803 Aflac, Inc. sr. unsec. notes 6.45s, 2040 314,000 384,931 Air Lease Corp. sr. unsec. unsub. notes 3 3/4s, 2022 410,000 410,670 American Express Co. jr. unsec. sub. FRN Ser. C, 4.9s, perpetual maturity 310,000 303,209 American Express Co. sr. unsec. notes 7s, 2018 650,000 736,078 American International Group, Inc. jr. sub. FRB 8.175s, 2058 856,000 1,147,040 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 1,150,000 1,047,676 ARC Properties Operating Partnership LP/Clark Acquisition, LLC company guaranty sr. unsec. unsub. notes 4.6s, 2024 R 720,000 694,800 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 525,000 617,749 AXA SA 144A jr. unsec. sub. FRN 6.463s, perpetual maturity (France) 550,000 569,250 AXA SA 144A jr. unsec. sub. FRN 6.379s, perpetual maturity (France) 135,000 143,438 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 400,000 401,044 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 644,000 640,780 Bank of America, NA sub. notes Ser. BKNT, 5.3s, 2017 315,000 333,021 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 1,724,000 2,286,843 Bear Stearns Cos., Inc. (The) sr. unsec. notes 6.4s, 2017 500,000 548,483 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7 1/4s, 2018 331,000 373,650 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 703,000 689,837 BNP Paribas SA 144A jr. unsec. sub. FRN 7.195s, perpetual maturity (France) 100,000 117,875 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 370,000 395,777 BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) 810,000 830,129 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 1,213,000 1,311,526 Cantor Fitzgerald LP 144A unsec. notes 6 1/2s, 2022 1,020,000 1,064,100 Capital One Bank USA NA unsec. sub. notes 3 3/8s, 2023 462,000 445,680 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 R 805,000 834,261 Citigroup, Inc. jr. unsec. sub. FRB Ser. P, 5.95s, perpetual maturity 956,000 932,100 Citigroup, Inc. jr. unsec. sub. FRN 5 7/8s, perpetual maturity 402,000 403,508 Citigroup, Inc. sr. unsec. sub. FRN 0.551s, 2016 123,000 122,420 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 345,000 360,525 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/ Netherlands company guaranty unsec. sub. notes 4 5/8s, 2023 (Netherlands) 250,000 258,536 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/ Netherlands 144A jr. unsec. sub. FRN 11s, perpetual maturity (Netherlands) 718,000 901,305 George Putnam Balanced Fund39 CORPORATE BONDS AND NOTES (14.0%)* cont. Principal amount Value Financials cont. Credit Agricole SA 144A unsec. sub. notes 4 3/8s, 2025 (France) $255,000 $248,729 Credit Suisse Group AG 144A unsec. sub. notes 6 1/2s, 2023 (Switzerland) 1,079,000 1,194,845 Credit Suisse/New York, NY sr. unsec. notes 5.3s, 2019 475,000 526,816 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 302,000 368,140 Deutsche Bank AG unsec. sub. notes 4 1/2s, 2025 (Germany) 985,000 950,867 Duke Realty LP company guaranty sr. unsec. unsub. notes 4 3/8s, 2022 R 1,117,000 1,168,437 EPR Properties unsec. notes 5 1/4s, 2023 R 345,000 360,353 Fairfax US, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 300,000 293,625 Fifth Third Bancorp jr. unsec. sub. FRB 5.1s, perpetual maturity 217,000 201,810 Five Corners Funding Trust 144A unsec. bonds 4.419s, 2023 425,000 442,742 GE Capital Trust I unsec. sub. FRB 6 3/8s, 2067 355,000 380,386 General Electric Capital Corp. company guaranty jr. unsec. sub. FRN Ser. A, 7 1/8s, 2049 900,000 1,040,625 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 1,540,000 2,043,497 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 805,000 947,194 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 282,000 337,515 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 1,495,000 1,884,262 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 1,230,000 1,364,700 Healthcare Realty Trust, Inc. sr. unsec. unsub. notes 3 7/8s, 2025 R 555,000 540,960 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 1,005,000 1,069,663 Hospitality Properties Trust sr. unsec. unsub. notes 4 1/2s, 2025 R 250,000 245,101 HSBC Bank USA, NA unsec. sub. notes 7s, 2039 342,000 453,926 HSBC Holdings PLC unsec. sub. notes 6 1/2s, 2036 (United Kingdom) 800,000 975,173 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 2,225,000 2,433,623 ING Groep NV jr. unsec. sub. FRN 6s, perpetual maturity (Netherlands) 640,000 641,600 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 275,000 299,750 JPMorgan Chase & Co. jr. unsec. sub. FRN 7.9s, perpetual maturity 780,000 822,900 JPMorgan Chase Bank, NA sub. notes Ser. BKNT, 6s, 2017 1,250,000 1,359,506 KKR Group Finance Co., LLC 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 525,000 619,459 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 785,000 930,225 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 340,000 426,958 Liberty Property LP sr. unsec. unsub. notes 3 3/8s, 2023 R 100,000 97,476 Lloyds Banking Group PLC sr. unsec. sub. notes 4 1/2s, 2024 (United Kingdom) 530,000 535,077 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 1,290,000 1,964,287 Merrill Lynch & Co., Inc. unsec. sub. FRN 1.046s, 2026 275,000 250,073 Merrill Lynch & Co., Inc. unsec. sub. notes 6.11s, 2037 600,000 687,322 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 2,564,000 3,205,000 40George Putnam Balanced Fund CORPORATE BONDS AND NOTES (14.0%)* cont. Principal amount Value Financials cont. Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 R $285,000 $295,446 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 415,000 565,159 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 4 7/8s, 2045 840,000 766,500 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 1,300,000 1,407,059 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 370,000 401,335 Pacific LifeCorp 144A sr. notes 6s, 2020 365,000 412,517 Peachtree Corners Funding Trust 144A company guaranty sr. unsec. unsub. bonds 3.976s, 2025 140,000 140,157 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 213,000 230,032 Progressive Corp. (The) jr. unsec. sub. FRN 6.7s, 2037 1,939,000 2,021,408 Prudential Financial, Inc. jr. unsec. sub. FRN 5 5/8s, 2043 359,000 371,565 Prudential Financial, Inc. jr. unsec. sub. FRN 5.2s, 2044 1,153,000 1,124,175 Realty Income Corp. sr. unsec. notes 4.65s, 2023 R 1,045,000 1,103,115 Royal Bank of Scotland Group PLC unsec. sub. notes 5 1/8s, 2024 (United Kingdom) 425,000 429,456 Royal Bank of Scotland PLC (The) unsec. sub. FRN Ser. REGS, 9 1/2s, 2022 (United Kingdom) 1,510,000 1,668,278 Santander Issuances SAU 144A company guaranty sr. unsec. unsub. notes 5.911s, 2016 (Spain) 1,100,000 1,137,957 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 630,000 653,011 Select Income REIT sr. unsec. unsub. notes 3.6s, 2020 R 290,000 295,294 Select Income REIT sr. unsec. unsub. notes 2.85s, 2018 R 290,000 292,102 Standard Chartered PLC unsec. sub. notes 5.7s, 2022 (United Kingdom) 725,000 796,333 Standard Chartered PLC 144A jr. sub. FRB 7.014s, perpetual maturity (United Kingdom) 600,000 666,209 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB 1.286s, 2037 2,021,000 1,748,165 Sumitomo Mitsui Financial Group, Inc. 144A unsec. sub. bonds 4.436s, 2024 (Japan) 825,000 851,973 Teachers Insurance & Annuity Association of America 144A unsec. sub. notes 6.85s, 2039 263,000 327,659 TIERS Trust/United States 144A sr. bonds stepped-coupon zero% (8 1/8s, 3/15/18), 2046 †† 570,000 595,650 Travelers Property Casualty Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 295,000 394,643 UBS AG/Stamford, CT jr. unsec. sub. notes 7 5/8s, 2022 2,640,000 3,100,960 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 1,060,000 1,163,538 Wells Fargo & Co. jr. unsec. sub. FRB Ser. U, 5 7/8s, perpetual maturity 580,000 593,050 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 710,000 791,211 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 R 1,050,000 1,062,275 ZFS Finance USA Trust V 144A FRB 6 1/2s, 2037 214,000 219,350 Government (0.4%) International Bank for Reconstruction & Development sr. unsec. unsub. bonds 7 5/8s, 2023 (Supra-Nation) 4,000,000 5,493,840 George Putnam Balanced Fund 41 CORPORATE BONDS AND NOTES (14.0%)* cont. Principal amount Value Health care (0.3%) AbbVie, Inc. sr. unsec. notes 3.6s, 2025 $194,000 $191,121 Actavis Funding SCS company guaranty sr. unsec. unsub. notes 4 3/4s, 2045 (Luxembourg) 373,000 351,694 Actavis Funding SCS company guaranty sr. unsec. unsub. notes 3.45s, 2022 (Luxembourg) 186,000 182,966 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 95,000 116,490 Anthem, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 205,000 194,194 HCA, Inc. company guaranty sr. notes 5s, 2024 430,000 447,738 Medtronic PLC 144A sr. unsec. notes 4 3/8s, 2035 328,000 328,298 Medtronic PLC 144A sr. unsec. notes 3 1/2s, 2025 327,000 326,396 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 R 659,000 678,936 Omega Healthcare Investors, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2027 R 145,000 139,200 Omnicare, Inc. sr. unsec. notes 4 3/4s, 2022 715,000 755,219 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 121,000 132,723 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 300,000 305,852 Technology (0.2%) Apple, Inc. sr. unsec. unsub. notes 4 3/8s, 2045 297,000 298,212 Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 421,000 388,698 Apple, Inc. sr. unsec. unsub. notes 3.45s, 2024 215,000 219,808 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 948,000 998,426 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 162,000 182,655 Oracle Corp. sr. unsec. unsub. notes 4 1/8s, 2045 385,000 363,571 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 245,000 245,613 Transportation (0.2%) Aviation Capital Group Corp. 144A sr. unsec. unsub. notes 7 1/8s, 2020 265,000 309,366 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 605,000 679,901 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 145,000 170,011 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 67,984 70,958 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 113,085 117,043 Kansas City Southern Railway Co. (The) company guaranty sr. unsec. notes 4.3s, 2043 85,000 80,383 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 390,000 445,442 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 616,122 693,138 United Airlines 2014-2 Class A Pass Through Trust sr. notes Ser. A, 3 3/4s, 2026 225,000 224,156 Utilities and power (1.5%) Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 510,000 600,413 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 138,000 143,076 Beaver Valley II Funding Corp. sr. bonds 9s, 2017 35,000 37,800 42 George Putnam Balanced Fund CORPORATE BONDS AND NOTES (14.0%)* cont. Principal amount Value Utilities and power cont. Commonwealth Edison Co. sr. mtge. bonds 5 7/8s, 2033 $595,000 $715,120 Consolidated Edison Co. of New York, Inc. sr. unsec. unsub. notes 4.2s, 2042 220,000 215,164 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 450,000 459,530 EDP Finance BV 144A sr. unsec. notes 5 1/4s, 2021 (Netherlands) 365,000 385,825 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 685,000 735,249 El Paso Natural Gas Co., LLC sr. unsec. unsub. bonds 8 3/8s, 2032 490,000 580,557 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 235,000 265,715 Electricite de France (EDF) 144A jr. unsec. sub. FRN 5 5/8s, perpetual maturity (France) 360,000 372,672 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 784,000 1,027,688 Electricite de France (EDF) 144A sr. unsec. notes 6s, 2114 (France) 200,000 225,498 Electricite de France (EDF) 144A sr. unsec. unsub. notes 5.6s, 2040 (France) 640,000 730,359 Electricite de France (EDF) 144A unsec. sub. FRN 5 1/4s, perpetual maturity (France) 252,000 258,615 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 360,000 397,072 Energy Transfer Partners LP sr. unsec. unsub. notes 7.6s, 2024 470,000 546,100 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 766,000 780,899 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 240,000 247,657 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 825,000 870,505 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 370,000 347,237 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45s, 2044 1,120,000 1,166,409 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 185,000 230,454 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 365,000 401,808 Kansas Gas and Electric Co. bonds 5.647s, 2021 200,028 202,028 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 5.4s, 2044 179,000 160,202 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 3 1/2s, 2021 420,000 407,103 Oncor Electric Delivery Co., LLC sr. notes 7s, 2022 445,000 546,404 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 441,000 467,942 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 418,000 526,273 Pacific Gas & Electric Co. sr. unsub. notes 5.8s, 2037 140,000 164,582 Potomac Edison Co. (The) 144A sr. bonds 5.8s, 2016 331,000 345,160 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 145,000 153,542 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 656,000 583,840 George Putnam Balanced Fund 43 CORPORATE BONDS AND NOTES (14.0%)* cont. Principal amount Value Utilities and power cont. Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 $889,000 $1,098,147 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN 6.35s, 2067 (Canada) 1,145,000 1,063,419 WEC Energy Group jr. unsec. sub. FRN 6 1/4s, 2067 1,945,000 1,731,050 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 210,000 207,161 Total corporate bonds and notes (cost $176,499,919) MORTGAGE-BACKED SECURITIES (1.5%)* Principal amount Value Banc of America Commercial Mortgage Trust Ser. 06-5, Class A3, 5.39s, 2047 $1,628,000 $1,628,000 Citigroup Commercial Mortgage Trust FRB Ser. 07-C6, Class A4, 5.711s, 2049 2,500,000 2,665,380 Ser. 14-GC21, Class AS, 4.026s, 2047 482,000 504,162 COMM Mortgage Trust FRB Ser. 12-LC4, Class C, 5.645s, 2044 500,000 553,800 FRB Ser. 14-CR18, Class C, 4.739s, 2047 3,089,000 3,184,739 FRB Ser. 13-CR13, Class AM, 4.449s, 2023 614,000 664,081 Ser. 12-LC4, Class AM, 4.063s, 2044 684,000 727,762 Ser. 12-CR1, Class AM, 3.912s, 2045 1,046,000 1,104,654 Federal Home Loan Mortgage Corporation FRB Ser. T-56, Class A, IO, 0.524s, 2043 3,888,826 65,321 FRB Ser. T-56, Class 2, IO, zero%, 2043 5,722,007 — Federal National Mortgage Association Ser. 01-79, Class BI, IO, 0.311s, 2045 1,171,488 11,165 FIRSTPLUS Home Loan Owner Trust 1997-3 Ser. 97-3, Class B1, 7.79s, 2023 (In default) † 194,241 19 GE Business Loan Trust 144A FRB Ser. 04-2, Class D, 2.937s, 2032 93,836 84,453 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 12-C6, Class D, 5.199s, 2045 772,000 830,359 Ser. 04-LN2, Class A2, 5.115s, 2041 28,810 28,846 FRB Ser. 13-C10, Class C, 4.157s, 2047 1,904,000 1,918,808 FRB Ser. 13-C13, Class C, 4.056s, 2046 450,000 450,362 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 12-C8, Class D, 4.665s, 2045 524,000 535,466 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 299,649 315,381 Ser. 98-C4, Class H, 5.6s, 2035 777,034 803,557 Morgan Stanley Capital I Trust FRB Ser. 07-HQ12, Class A2, 5.678s, 2049 128,231 128,423 FRB Ser. 07-HQ12, Class A2FX, 5.678s, 2049 221,207 220,463 Morgan Stanley Capital I Trust 144A FRB Ser. 12-C4, Class D, 5.525s, 2045 1,794,000 1,971,606 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 116,206 15,107 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 2,129,740 532,435 44 George Putnam Balanced Fund MORTGAGE-BACKED SECURITIES (1.5%)* cont. Principal amount Value UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C4, Class XA, IO, 1.831s, 2045 $4,388,443 $414,344 WF-RBS Commercial Mortgage Trust Ser. 14-C19, Class C, 4.646s, 2047 394,000 405,347 Total mortgage-backed securities (cost $19,641,434) CONVERTIBLE PREFERRED STOCKS (0.2%)* Shares Value Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $1,057) (Private) † Δ Δ F 371 $952 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $20,210) (Private) † Δ Δ F 6,416 18,189 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $47,464) (Private) † Δ Δ F 9,325 42,718 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $68,847) (Private) † Δ Δ F 13,526 61,963 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $38,611) (Private) † Δ Δ F 7,033 34,750 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $116,544) (Private) † Δ Δ F 15,175 104,890 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $326,895) (Private) † Δ Δ F 114,700 294,206 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $413,355) (Private) † Δ Δ F 145,037 372,020 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $633,655) (Private) † Δ Δ F 222,546 570,290 United Technologies Corp. $3.75 cv. pfd. 10,809 557,096 Total convertible preferred stocks (cost $2,296,297) MUNICIPAL BONDS AND NOTES (0.1%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $215,000 $304,717 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 350,000 485,818 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 275,000 320,832 Total municipal bonds and notes (cost $841,387) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.0%)* Principal amount Value Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) $150,000 $157,688 Total foreign government and agency bonds and notes (cost $149,696) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.0%)* strike price amount Value L-3 Communications Holdings, Inc. (Call) Aug-15/$125.00 $8,666 $930 Total purchased options outstanding (cost $12,999) George Putnam Balanced Fund 45 SHORT-TERM INVESTMENTS (3.7%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.11% L Shares 48,223,912 $48,223,912 U.S. Treasury Bills 0.01%, August 20, 2015 # Δ $410,000 409,997 U.S. Treasury Bills 0.02%, August 13, 2015 # 59,000 59,000 U.S. Treasury Bills 0.03%, August 6, 2015 # 75,000 75,000 U.S. Treasury Bills 0.00% October 1, 2015 i 101,000 100,990 Total short-term investments (cost $48,868,899) TOTAL INVESTMENTS Total investments (cost $1,280,291,391) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes REGS Securities sold under Regulation S may not be offered, sold or delivered within the United
